A political solution with regard to the piracy off the Somalian coast (debate)
The next item is the Council and Commission statements on a political solution with regard to the piracy off the Somalian coast.
President-in-Office of the Council. - Madam President, I am grateful for this opportunity to briefly discuss Somalia and, in particular, the very serious problem that is caused by piracy off the coast of Somalia.
I will not go into all of the background: the country has been in dire straits for more than 18 years, the humanitarian situation is horrible, and there is strife throughout the country. There is a process with the transitional federal government, but it is fragile - to put it in the mildest possible terms - and it requires sustained efforts by the international community to gradually move the country towards reconciliation and gradually build up some sort of functioning state that can restore some kind of stability to this horribly torn country.
Piracy is a very serious threat indeed. Addressing that requires a broad engagement within the country itself which, as indicated, is enormously difficult given the current security situation in the country. Accordingly, as you have noticed, our current efforts have been concentrated on practical assistance that can be delivered outside Somalia for the benefit of the country and the people. We are, of course, discussing, as you might be aware, further steps in that particular respect.
On the specific problem of piracy, the Atalanta naval operation continues to operate successfully off the coast of Somalia. All shipments from the World Food Programme have been safely delivered to Somalia from Mombasa to Mogadishu and to Berbera. No successful attacks have occurred in the Gulf of Aden since early May 2009. This is, at least to a certain extent, the outcome of the commitment of the EU Member States and the rest of the international community, which has helped to produce a high-level generation of significant naval assets. The operation's success in this limited respect is also the result of close cooperation between the civilian maritime community and the EU operational headquarters at Northwood in the UK. This has allowed the development of best management practices which are also increasingly respected by seafarers. There has also been very effective implementation of the coordinated mechanism for the naval protection of commercial traffic in the Gulf of Aden.
For the time being, therefore, it can be said that piracy in the Gulf of Aden has been contained, but still continues. For this reason, the Council has decided to extend the counter-piracy operation until December 2010. This means that we have to be able to sustain our current efforts and maintain the right level of military resources. In parallel, we expect UN Security Resolution AL1846 to be extended over the coming days.
In spite of what I have said, there is no room for complacency. Pirates continue to extend their activities further to the east into the Indian Ocean, and with the end of the monsoon season, we have recently witnessed a new surge of attacks to the north and north-east of the Seychelles, which is quite a distance away. No fewer than 11 ships are currently being held - all of them following attacks in what is referred to as the Somali Basin - with a total of 250 crew members.
With operation Atalanta, we have reinforced our capabilities in this remote maritime area. Additional patrol aircraft have been deployed in the Seychelles, and I can announce that Swedish maritime patrol aircraft will join the force in the Seychelles as well. This has proved helpful. For the time being, additional protection measures are already in place or planned on a national basis, with France, and more recently Spain, offering an appropriate and effective response.
There is also the protection of the internationally recognised transit corridor in the Gulf of Aden. That is the recommended route through the Gulf, and all ships benefit from naval protection irrespective of their flag. We currently have naval units there from the European Union, from NATO and from the US-led coalition maritime forces with very good coordination of the patrols and with the very essential intelligence cooperation that is necessary for an operation of this sort.
China is now willing to associate itself with this coordination mechanism and to participate in the protection. This means that existing mechanisms will have to be evolved and widened. It could, in due course, lead to China, and possibly other maritime powers, taking some responsibilities. Others - Russia, India and Japan - have also deployed naval assets, and they should be invited to join this mechanism as soon as possible. Coordination is, of course, the key to success.
I know that there is some interest in Parliament in the rather difficult question of the trial of suspected pirates who have been arrested and apprehended by Atalanta units. There are currently 75 suspects being held in Kenyan jails. The legal process involved amounts to nine different trials and creates a significant additional burden on the Kenyan judicial system. The proper conduct of these trials is, of course, essential if we are to maintain both the deterrent effect provided by Atalanta and the overall credibility of our counter-piracy efforts. A recent agreement with Seychelles, which I imagine you are aware of, on the transfer of suspected pirates constitutes an important additional contribution in this respect. Piracy is a very lucrative business, and it is important that in every single respect, we gear our different activities towards reducing every possibility of the pirates gaining further money from these truly despicable operations that they carry out.
At the end of the day, of course, what we are doing in the maritime waters cannot be a substitute for what needs to be done in Somalia or on Somalia itself, but that, as I indicated earlier, is something where immediate success cannot be taken for granted. We will have to continue the maritime operation and this will require firstly that we are prepared to sustain a long-term commitment of military assets; secondly, that we will have to strengthen coordination cooperation between all of the powers and international bodies involved in this operation; and thirdly, that we must also help to develop regional maritime capabilities as the burden cannot only be on us. The maritime international organisations, such as the contact group on piracy, will have an important role to play here.
Finally, this is one of the areas where we have demonstrated the capabilities of the ESDP in recent years. Go back a couple of years and few of even the most ambitious here would have envisaged us operating European Union naval assets in the Gulf of Aden or in the Indian Ocean. Imperative humanitarian and other reasons have led us to what has, within the limits of what is possible, so far proved to be a relatively successful operation, but let us not have any illusions. Much remains to be done. We need to sustain the operation, and the support of the Parliament is very important in this respect.
Member of the Commission. - Madam President, this time the focus on the whole question of Somalia is wider, also addressing the root causes of this scourge with sustainable methods. The Commission has always maintained that piracy can only be finally eradicated by addressing the underlying causes, beginning with the instability in Somalia and also addressing the country's development needs, which manifest themselves in the most extreme poverty, including massive illiteracy and vulnerability.
Therefore, a comprehensive approach to addressing the challenges of security and development in Somalia, which have been mentioned, is essential. This will require the establishment of a functioning state, capable of enforcing laws and providing at least basic services. In the medium to long term, governance, including institution-building and security, education and economic development are necessary preconditions for the eradication of the incentives which now exist for Somalis to become pirates.
On the security side, a rapid approach is essential. The African Union has, as you know, a pivotal role to play, not least through AMISOM, which is the African Union force providing security for the transitional federal government in Mogadishu. Through the Africa Peace Facility, the European Union is a major contributor to AMISOM, providing funds to support African Union forces. The new contribution agreement of EUR 60 million has just been finalised. This is part of a pledge made by the Commission at the conference in Brussels in April this year. The joint strategy paper 2008-2013 defines Commission assistance to Somalia and, in concrete terms, the EC support programme for Somalia has a budget of, altogether, EUR 215.4 million from the European Development Fund (EDF) for the period 2008-2013.
The Operation ATALANTA, the EU's first naval operation, will soon celebrate its anniversary. This operation is a success, providing deterrence to piracy but also raising the awareness of the shipping community on best self-protection measures. But, we all know that much more has yet to be done. In parallel to the operation ATALANTA, the Commission uses the instrument of stability, a financial instrument, to support the Kenyan justice system - as the President of the Council has just mentioned - because Kenya has undertaken to prosecute transferred suspected pirates apprehended by the operation, and it is necessary that there should not be impunity. This support to the Kenyan judiciary system includes a sort of mixture of capacity-building measures for prosecution, police, judicial and prison services. The programme is implemented through the UNODC at a cost of EUR 1.75 million.
In a broader context, regional maritime capacity development is also an important aspect of ensuring security in the area. The Commission supports the implementation of the so-called Djibouti Code of Conduct of the International Maritime Organisation, once again by using our instrument for stability. A programme dealing with certain critical maritime routes, including the Horn of Africa and the Gulf of Aden region, will assist the creation of a regional training centre for maritime affairs in Djibouti. This centre will focus on the capacity-building and training of maritime administration staff, officials and coastguards of the region, including from Somalia, Puntland and Somaliland, as feasible. A regional information-sharing centre in Sana'a, Yemen, has also been identified for funding in 2009. The first phase of this programme has already started and technical feasibility studies are launched.
Let me now turn to another important issue before concluding. The Commission is developing an integrated maritime policy - including an external dimension - and also integrated maritime surveillance across the sectors and borders to generate maritime situational awareness of activities at sea, impacting, among other things, on maritime safety and security, but also on general law enforcement.
The current Swedish Presidency has initiated a significant effort to ensure the inter-pillar coherence of EU maritime policy, ensuring the link between Community action and the work developed under the second pillar, notably by the European Defence Agency. We believe that the integration of maritime surveillance has a strong potential to assist EU operations against piracy, as the harvesting of maritime surveillance data from different sources allows authorities acting at sea to take decisions and react in a more informed manner.
All these different strands of activities, which are also outlined in the EP resolution of last October, constitute the Commission's contribution to the fight against piracy.
Madam President, Minister, Commissioner, ladies and gentlemen, we welcome with great satisfaction the extension of the Atalanta mission.
I have sought to devote myself to the Somalia problem for some 10 years and I cannot deny that on too many occasions, Europe has not acted quickly enough.
The situation in Somalia becomes more dramatic every day due to the consequences of international terrorism and also the problem of piracy and the human tragedy lived out by millions of people, particularly women and children, who suffer violence, face hunger every day and, all too often, are forced to escape across the desert in an attempt to seek shelter on European shores.
In conjunction with the fight against terrorism, we must also introduce actions that bring new hope to the economy of the region but also introduce European control of the situation of the refugee camps in Libya. We have received reports of very serious situations in these camps, both of violence and of failure to respect human rights, often directed against Somalian women.
During an address organised by the Group of the European People's Party (Christian Democrats), the permanent representative to the United Nations of the Somalian transition government, Dr Yusuf Mohamed Ismail Bari-Bari, pointed out that Somalia has been further impoverished by fraudulent fishing of its shores and that many of the pirates are also former fishermen who have not received justice or attention.
We therefore need to fight hard against terrorism but also strive to bring justice, hope and economy to a country that has become a martyr to years of war.
Madam President, ladies and gentlemen, through this debate and with the resolution that we in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament will approve tomorrow, it is our intention to express our strong support for the European Union's commitment to fight piracy. At the same time, we intend to express our concern regarding the dramatic nature of the situation within Somalia, which reinforces the need for and urgency of an action to promote stability in the country in order to tackle the root causes of the phenomenon of piracy.
The Atalanta mission is a success story: it has allowed the transport of 300 000 tonnes of aid and has improved safety in the Gulf of Aden for all maritime traffic, demonstrating the capacities and added operational and political value of the ESDP.
At the same time, we need greater European commitment, alongside the African Union, to support the Djibouti process and for this reason, although we are aware of the difficulties and risks, we express our support for the possibility of an ESDP mission in Somalia, which the Council has begun to examine.
We therefore hope that, in the context of the amendments and debate, all the groups will help to reinforce this message instead of falling into the trap of using a dramatic situation such as that in Somalia as an excuse for political diatribe within certain countries that have nothing to do with this debate and with the work of Parliament.
Madam President, we must support the social and democratic development of Somalia in order to bring piracy to an end. In addition, we call for European vessels fishing in the southern Indian Ocean to be protected from pirate attacks under Operation Atalanta in the same way as merchant vessels are. We call for military escorts to be provided, because that is the most effective solution and also the cheapest and the one recommended by the International Maritime Organisation. In addition, we wish persons arrested and charged with piracy to be judged in the countries of the area, as provided for in the March 2008 treaty with Kenya and the Seychelles.
This is all because fishing vessels run a real and increasing risk of being attacked and hijacked in the area. We should recall that Parliament spoke out against this situation a year ago, yet even the Commission has admitted that nothing has been done on the subject. In the meantime, the pirates are continuing to carry out attacks.
The most recent victim, the Alakrana, was held for almost 50 days. It should also be recalled that these vessels are fishing pursuant to a European fisheries agreement. They are operating legally, in international waters, and controlled by the competent authorities.
That is why we should increase the protection offered to vessels of this type.
Madam President, Mr President-in-Office of the Council, Commissioner, the Atalanta operation represents a successful contribution by the EU to security in the Horn of Africa and it should be continued. However, the EU also has a broader common responsibility. This involves not turning a blind eye when illegal toxic waste exports or illegal fishing damages Somalia's interests. For this reason, we must take a consistent approach to following up on these matters.
The resolution that we will be voting on tomorrow takes the wrong track in two respects and we do not endorse these approaches. It is wrong to want to change the Atalanta mandate now, either with regard to enlarging the area of operations or with regard to the attempt by Members of this House to extend the mandate to include fishing. We want the mandate to continue unchanged.
Secondly, it is highly questionable to launch a European Security and Defence Policy (ESDP) training mission which has not been properly justified and which will not make a demonstrable contribution to state-building in Somalia. We should be working on the principle of caution rather than haste.
Madam President, we fully support the first part of the statement by Mrs FerreroWaldner. That is indeed the nature of the problem and its very root. Until we tackle the root of the problem, there can be no chance of either an air-based or land-based military solution to it. As to a maritime solution, the officer responsible for Operation Atalanta stated quite clearly yesterday that no maritime solution to piracy is possible. I would remind the House that the United States did attempt a land-based military solution and failed in the endeavour.
It would, therefore, be a mistake to hold back on development aid and on solutions concerning the governance of the country. No military solution is possible, but it is not possible either to privatise the functions of the armed forces, as the Spanish Government has seen fit to do. It is not a case of replacing armies with private security firms equipped with the weapons of war. No, that is certainly not the solution. The solution, in fact, is to put an end to all kinds of piracy. I mean, to put an end to piracy based in Somalia and also to foreign piracy that is wreaking havoc in Somali territorial waters.
Madam President, international observers have remarked that the solution to the problem of piracy lies in achieving political stability in the area. This is something we all wish for, especially we Greeks, because Greek shipping is being hard hit by piracy in the area.
Commissioner, what you said was a pleasant surprise to me. Until now, the only information we have had, both from international media and from all sides, was about progress in military operations. You disarmed me because I wanted to put the following question to you: what progress has been made to date by the political forces in the country, because we are now focusing on the fact that, in order to resolve the problem, we need political stability in Somalia. Thank you for the information you have given us and I must say that it would be useful if both the European Parliament and the media concerned with the question of political intervention could be given more detailed information.
(ES) Madam President, Commissioner, Mr President-in-Office of the Council, Spain has just endured a painful situation in which a vessel, the Alakrana, and all its crew were subjected to blackmail, humiliation and countless risks.
The Spanish Government is being called to account in Spain, as is appropriate in the case. In this House, we are going to talk of Europe and more Europe. Accordingly, it has to be stated that after a year in which we have demanded diplomacy and determination, the outcome has been positive.
Operation Atalanta is inadequate, however. It needs to be broadened and made more flexible. It has to become possible to protect not only the routes along which humanitarian aid moves, but also Community fishing and merchant vessels. The latter must be protected, and that is why, in the resolution to be adopted tomorrow, we shall call on the European Parliament and on its institutions to make certain commitments.
What we are seeking to do is to say 'yes' to the strong stance taken by states that protect their vessels with their armed forces to deter and, if necessary, legally repel pirate action. We must say 'no' to recourse to private security contractors, a move which, according to the IMO, carries with it the risk of unnecessary violence. We must say 'no' to the passive and dilettante attitude of governments that are making life easy for the pirates. We must say 'yes', however, to diplomacy, 'yes' to aid to Somalia, and 'no' to unsubstantiated charges of alleged illegal fishing.
Community vessels are fishing in compliance with our international agreements. They are doing so legally and must be protected. The Community's institutions are duty bound to do so.
(NL) The complex and dangerous situation in Somalia and its impact on stability in the region is a source of great concern to all of us. At the same time, the whole world has borne witness to the problems which this country has been experiencing as a result of sea piracy and its impact on shipping in the wider waters surrounding Somalia. In order to resolve this situation, we obviously need an integrated approach, as Commissioner Ferrero-Waldner said earlier.
I would like to take advantage of this opportunity to express our appreciation for the excellent work which the Atalanta mission has carried out to date. Their efforts are very important, because the accessibility of this zone is crucial for international trade and goods transport. Our wish is that both the seamen on board merchant ships and the fishermen who work in the region will be able to carry out their jobs in safety. We think this is essential. Let us therefore continue to support the work of this mission. Of course, let us also consider what else we can do and, as the Commissioner rightly said, let us, at the same time, tackle this problem at the source, effectively and on various fronts.
(DE) Madam President, Somalia is a country in a constant state of emergency and has had no government for almost 20 years. We in the EU must help to change this situation. This is why we support the Commission's work. However, we are very sceptical about the new European Security and Defence Policy (ESDP) mission and the plan to train 2 000 soldiers for the transitional government in Somalia.
What is the real goal of this mission? What is the overall political concept for Somalia? What value can we add to the current US and French training projects? We do not understand how this mission can contribute to state-building. What legitimacy does the transitional government have? Why are we supporting it? Why do we believe that the soldiers will help it? How can we prevent the soldiers from joining the war lords once they have been trained? We believe that there are still too many questions relating to this mission for it to be possible to start planning for it. Above all, I do not see what value the EU can add and I believe that the money would be better spent on other projects which the Commission is already running.
(ES) Madam President, if we are to try and understand what is happening in the waters of the Indian Ocean we must tackle the issue of piracy in a responsible manner, refraining from demagogic statements and from taking a party political stance. I am saying this despite the statements that I have had the misfortune of hearing in this House. Certain Members have taken the opportunity to attack the government of Spain while they had the floor. I would point out that the aforementioned government was instrumental in promoting and taking forward Operation Atalanta which we are today commending. That operation is clearly inadequate, however, and must be strengthened.
I therefore wish to ask the Council to strengthen this operation, to enlarge the protected areas for which it is responsible, to increase its staff allocation and to grant it additional competences. I refer, for instance, to surveillance of the ports from which the mother ships used by pirates leave. Nonetheless, it is clear that Atalanta cannot be the sole mechanism for resolving the Somali problem. That is why I am taking this opportunity of calling on all concerned to seek a common strategy on Somalia. Such a strategy should include development aid and political dialogue with the transitional federal government.
I also call on the Council to set up a new operation, in parallel with Atalanta. That operation would help to train and equip the Somali federal government's security forces whilst also strengthening the commitment to respect for human rights and the rule of law.
(The speaker agreed to take a blue-card question under Rule 149(8))
(ES) Does the Member think it is irresponsible to have stated that the Spanish Government should be held to account in Spain, and that in this House we should focus on discussing Europe and European measures in support of Operation Atalanta?
(ES) Mr de Grandes Pascual, please do not try to bandy words. What I consider irresponsible is for you to take advantage of having the floor to have a go at the government of Spain.
(EL) Madam President, it is a fact that Somali pirates are a threat to international shipping. Piracy not only affects the cost and reliability of maritime transport, it also - and most importantly - prevents the provision of international humanitarian aid to Somalia, thereby exacerbating the serious food shortage in the country. Nonetheless, I must point out that countries with a long tradition in merchant shipping, such as Greece and other Mediterranean countries, are particularly affected. I understand that the EU anti-piracy mission to protect the sea passage in the Horn of Africa is an important step. However, we need to understand that the very things that we all used to think belonged to the realm of fantasy and the film world - I read about them in story books when I was a child - are now knocking at our door, are a visible danger, a reality. That is why we need to coordinate, to persuade the Council and the Commission to take more political initiatives.
(ES) Madam President, piracy is a very important issue for Spain since it is affecting our fishing vessels, and I welcome the release of the vessel Alakrana and commend its fishermen, its owner and the Spanish Government for their efforts.
Fishing boats are a target for pirates and, it seems, provide irresistible opportunities for hostage taking. Pirates have modernised their tactics, as the Council has said, at sea and on land. They are profitable and Member States must respond to the situation.
Operation EU NAVFOR Somalia (Operation Atalanta) was a success, and the Commissioner mentioned that a large number of activities had been undertaken, but we need more and better such operations. Fishing boats must no longer be vulnerable; we need fishing boats to be protected and we need the area in which they are offered protection to be extended.
Above all, we need a solution on land, because it is on land that the problem is created: as the Commission has pointed out, we need democratic stability. We are asking the Commission if it would be prepared to organise a summit on piracy in the area, in an attempt to find solutions on land to what is happening at sea.
(ES) I too, of course, am delighted about the happy ending to the Alakrana case, but I fear that unfortunately it may not be the last such case. As has been said, it is important to remember that pirates feed not just on poverty, but also on the faults and gaps in a system that does not work.
While it is certainly sad and regrettable that sailors are being kidnapped when, at the end of the day, they are only doing their job, it is also deplorable that there are those who are taking advantage of the lack of government, not only in Somalia but in the region as a whole, to fish the waters illegally or dump pollutant waste. Regrettably, Mr de Grandes Pascual, this is what has been happening.
We condemn any act of piracy, without a doubt. Combating this phenomenon, however, requires more than soldiers and mercenaries. In fact, reducing it to such terms could even be counterproductive and lead to a worrying escalation in the conflict, especially given that we know that some ship owners, in order to maximise their presence in the area, are risking more than they should and moving further away from protected areas than they should, creating a risk that is always very difficult to address.
(ES) Madam President, while illegal fishing in the Indian Ocean may be occurring, the Community fleet can certainly not be described as illegal, as has been suggested here. The Community fleet fishes within the strictest bounds of legality, with licences issued under the European Community - Seychelles Fisheries Partnership Agreement and the Indian Ocean Tuna Commission (IOTC), which regulates and manages tuna fishing in the area.
Secondly, all Community vessels are equipped with a satellite monitoring system, through which they can be located in real time and at all times by the fishing and military authorities.
Thirdly, the Community fleet has observers on board and complies with a strict regime of providing information on fishing activity through fishing logbooks, catch samples and a ban on transferring goods at high sea, among other measures.
Lastly, the entire Community fleet has been duly entered in the IOTC regional fleet register. I personally would like both the Commission and the Council to acknowledge that the European fleet fishing in that area is doing so within the strictest bounds of legality.
(PL) Madam President, I would very much like to express my thanks, and to start by saying that we have been given today, in my opinion, very good and dependable information both from Mr Bildt and the Commissioner. This information shows the fact that the European Union's efforts concentrate on two areas. The first area is humanitarian aid. The second is military action, and these two areas of activity are, fortunately, being increasingly effective. I would like, however, to ask this: should we not attach at least the same importance to building the State in Somalia, because it is, in fact, a country deprived of proper rule? Should we not also build the local police, as well as a core of military forces? In my opinion, if this third area is not treated in the same way as the other two, it will be difficult to achieve success in the long term.
President-in-Office of the Council. - Madam President, I will be very brief. Somalia is a big problem. It has been a big problem for 20 years. We discussed piracy. But let us not forget the humanitarian situation, which is a disaster. Let us not forget the problem of terrorists. Let us not forget the region's instability.
Over time, we need to try and deal with it all. But let us also be realistic. The international community, the United Nations and others have been struggling with Somalia for a very long time. Results have been fairly limited. We are fairly late entrants in this area when it comes to trying to deal with Somalia. We are trying to do certain things.
In Atalanta, we all claimed it a success, but let us not think that it can solve all the problems. When we are discussing extending it out into the Indian Ocean, we are talking about absolutely enormous areas. And, even if we were to deploy all of the naval assets of all of the countries of the European Union, I would not be certain of absolute success.
And some of these pirates are, of course, fed money as well, which makes it possible for them to invest in further resources. That makes the problem rather challenging.
That is not the reason for not doing what we can do. With the reservation of all of the difficulties, we should try to engage in supporting the transitional federal government.
That is what we are trying to do with different training programmes. Is there a guarantee of this being successful? No, there is not. But the only thing that we can be absolutely certain of is that, if we do not even try, we are absolutely certain not to succeed. If we try, at least there is the possibility of us making a positive impact. And, if we have received nothing else, we have managed to secure the programmes of the deliveries of the World Food Programme to the starving and suffering people of Somalia. That in itself is something to be proud of.
Member of the Commission. - Madam President, I know very well that this is an issue that is very important in some member countries because of the victims they have had, because of the difficulties there. Our Greek colleague who asked me a question that I wanted to answer is no longer here, but I wanted to say what we have been doing and why I said that there was a certain success.
As our President mentioned, there was the so-called Djibouti Process and the international contact group, of which the Commission was part and where I know that our former colleague, Louis Michel, who is now a European parliamentarian, tried very hard to help and support the transitional government. It is this government that is still best placed to bring some stability to Somalia. This is our first and foremost task, and we will have to do it with diplomatic and political support.
Then we have to help and protect the boats and all the people there. Then we also have to do what I said before - the colleague who spoke last has maybe heard me before. I said before that, institution-building, capacity-building, trying to help the legal process, to help the population, is absolutely fundamental. Only then, when we have more stability in the country and steps have been taken to eradicate poverty, can all of that then be done. So it is indeed a very complex process.
In order to be helpful, apart from the other things, we now have concrete support ongoing for 29 projects, worth over EUR 50 million, which is a huge amount of money for these people, that support governance, security and civil society, that support the reconciliation process and institution-building. The ultimate aim is to help create a functioning state that will be able to serve the Somalian people and where we also have to combat terrorism. Terrorism, unfortunately, is very much anchored there, where we nearly have a failed state, so we have a huge task indeed.
Somebody asked whether there could be a summit on piracy in the future. We, the Commission, would certainly not be against it, but I think this is for the Member States to decide and, in particular, maybe for the next Spanish Presidency. If they have an interest, then they might indeed do so.
I have received six motions for resolution tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place tomorrow (Thursday, 26 November 2009).
Written statements (Rule 149)
Madam President, ladies and gentlemen, I would like to give this resolution my unfailing support, as it underlines the relevance of Operation Atalanta and its success. I understand the immensity of the task to be achieved, given the size of the territory to be covered. However, I would like European fishing boats operating in the zone to be seen as very vulnerable vessels and, for that purpose, to receive special protection. They must therefore be classified as category 3.
In fact, tuna boats are particularly vulnerable, insofar as, on the one hand, they have a very low freeboard and, on the other, they are immobile and not manoeuvrable during seine fishing: that is, during a four to five hour period. At these times, they are therefore at risk of pirate attack. It is this particular feature that justifies this specific request. I would also like to clarify that this classification in Operation Atalanta would be in addition to French and Spanish protection operations on board ships.
The Commission and the Council are right. The only possible answer to the situation in Somalia is a comprehensive approach to the conflict there, with coordinated action of all parties engaged in efforts at achieving stability in the region and ending piracy. Our immediate objective in the problem of eliminating piracy must, of course, be continuation of Operation Atalanta. This should even include extension of its mandate, so that fishermen would also be protected. I cannot understand why certain fellow Members do not want to protect fishermen. Since we are protecting commercial and tourist shipping, as well as ships carrying food aid, we should also do everything possible to enable fisherman to do their work in safety.
At the same time, we must not lose sight of the long-term goal, without which a lasting solution to the problem of piracy will never be found. I am referring to peace, stability, the elimination of poverty and development of the country. Therefore, acting on a long-term basis, we must concentrate on:
• strengthening the AMISOM mission,
• resolute maintenance and execution of the arms embargo on Somalia,
• stabilisation of the country by a coordinated and comprehensive strategy for action involving the European Union, the African Union and the USA,
• striving for lasting peace agreements between the parties, and,
• support in building State institutions active throughout the country.